77448: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16607: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77448


Short Caption:HUDSON (JERRY) VS. STATECourt:Supreme Court


Lower Court Case(s):Lincoln Co. - Seventh Judicial District - CR-0102016Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJerry Elbert HudsonRichard W Sears
							(Sears Law Firm, Ltd.)
						


RespondentThe State of NevadaMichael Bongard
							(Attorney General/Ely)
						Aaron D. Ford
							(Attorney General/Carson City)
						Dylan V. Frehner
							(Lincoln County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


11/19/2018Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/19/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-904860




12/06/2018Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)18-907361




12/11/2018Notice/OutgoingIssued Notice of Deficient Transcript Request.  (Rejected Request for Rough Draft Transcripts and Transcript Request Form was due to be filed on or before 12/4/18.)  (SC)18-908057




12/13/2018MotionFiled Appellant's Motion for Permission to File Untimely Transcript Request. (SC)18-908448




12/24/2018Order/ProceduralFiled Order Granting Motion.  Appellant shall have 5 days from the date of this order to serve and file a file-stamped transcript request form.  (SC)18-910072




12/28/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/23/18, 04/24/18, 04/25/18, 04/26/18, 04/27/18, 04/20/18, 05/01/18, 05/02/18, 05/03/18, 05/04/18, 05/07/18, 05/08/18, 05/10/18, 05/11/18, 05/14/18, 05/15/18, 03/23/18, 07/12/17, 09/22/17, 10/12/18.   To Court Reporter: Lisa Lloyd. (SC).18-910866




02/07/2019MotionFiled Court Transcriber Linda A. Davies' Motion for Extension of Time to File Transcripts with Court. (SC)19-05968




02/13/2019Order/ProceduralFiled Order Granting Motion and Regarding Briefing.  Court Recorder Linda Davies shall have until March 22, 2019, to file a notice with this court that the completed transcripts have been filed and delivered.  Appellant shall have until June 13, 2019, to file and serve the opening brief and appendix.  (SC)19-06806




02/27/2019Notice/IncomingFiled Notice of Appearance of Counsel (Michael J. Bongard for Respondent). (SC)19-09127




03/15/2019MotionFiled Motion for Extension of Time to File Transcripts with Court. (SC)19-11659




03/28/2019Order/ProceduralFiled Order Granting Motion and Regarding Briefing Schedule. Court Recorder Linda Davies Certificate of Delivery of Transcripts due: May 23, 2019. Appellant's Opening Brief and Appendix due: August 14, 2019. (SC).19-13720




05/13/2019MotionFiled Court Reporter's Motion for Extension of Time to File Transcripts with Court. (SC).19-20706




05/28/2019Order/ProceduralFiled Order Granting Motion. Court Reporter Linda Davies' Certificate of Delivery of Transcripts due: June 24, 2019; Appellant's Opening Brief and Appendix due: September 16, 2019. (SC).19-22913




07/23/2019Order/ProceduralFiled Order.  Court Recorder Linda Davies Certificate of Delivery of Transcripts due:  14 days.  (SC)19-31006




07/30/2019TranscriptFiled Notice from Court Reporter. Linda Davies stating that the requested transcripts were delivered.  Dates of transcripts: 03/23/18, 09/22/17, 07/12/17, 04/28-05/14, 2018, 10/12/18. (SC).19-32047




08/30/2019MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)19-36561




09/03/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: October 16, 2019. (SC)19-36649




10/16/2019BriefFiled Appellant's Opening Brief. (SC)19-42873




10/16/2019AppendixFiled Appellant's Appendix Volumes 1-13 (REJECTED PER NOTICE ISSUED ON 10/16/19). (SC)


10/16/2019Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)19-42970




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 1.  (SC)19-43378




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 2.  (SC)19-43379




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 3.  (SC)19-43380




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 4.  (SC)19-43381




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 5.  (SC)19-43382




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 6.  (SC)19-43383




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 7.  (SC)19-43384




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 8.  (SC)19-43385




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 9.  (SC)19-43386




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 10.  (SC)19-43387




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 11.  (SC)19-43388




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 12.  (SC)19-43389




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 13.  (SC)19-43390




10/20/2019AppendixFiled Appendix to Opening Brief - Vol. 14.  (SC)19-43391




11/14/2019MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief.  (SC)19-46669




11/14/2019Notice/OutgoingIssued Notice - Motion Approved.  Respondent's Answering Brief due:  December 16, 2019.  (SC)19-46694




12/11/2019MotionFiled Unopposed Second Motion for Enlargement of Time to File Answering Brief.  (SC)19-50220




12/19/2019Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: January 14, 2020. (SC).19-51384




01/14/2020BriefFiled Respondent's Answering Brief.  (SC)20-01861




01/24/2020BriefFiled Appellant's Reply Brief. (SC).20-03479




01/24/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Reply Brief).20-03492




01/24/2020Case Status UpdateBriefing Completed/To Screening. (SC).


02/04/2020Notice/IncomingFiled Certificate of Service - Reply Brief.  (SC)20-04851




05/25/2022Order/DispositionalFiled Order Affirming and Remanding. "ORDER the judgement of conviction AFFIRMED AND REMAND this matter to the district court to correct the judgement of conviction consistent with this order." SNP22  - JH/LS/DH. (SC)22-16607




06/20/2022RemittiturIssued Remittitur. (SC)22-19362




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by County Clerk on June 27, 2022. (SC)22-19362





Combined Case View